Title: William Franklin to Peter Schuyler, 19 June 1759
From: Franklin, William
To: Schuyler, Peter


Dear Sir
London June 19, 1759
If I am found among the last in congratulating Col. Schuyler and my Country on his Release from Canada, my Distance must be my Apology. It cannot methinks be attributed to a Want of Regard for either, when ’tis recollected that for the Sake of the latter I last War serv’d as an Officer in its Service, and my Esteem for the former prompted me to become a Volunteer under him when his Regiment was order’d upon what was then deem’d a very hazardous March to Saratoga. This War, ’tis true, I have not been much concern’d in the military Way, having only had the Direction of the Forces sent with my Father to erect some Forts on the Frontier of our Province. But I can assure you, Sir, tho’ I have not been personally engag’d, my Heart has ever accompany’d you and the other Gentlemen of America who have so nobly signaliz’d themselves in its Defence: Nor could I excuse myself to myself for not being one of the Number, were it not for the pleasing Reflection of having been in some Measure instrumental in defending my Country from intestine Foes as dangerous as its foreign Enemies.
But how great soever may be the Proofs of Disinterestedness, and Public Spirit, given by the Gentlemen of N. America, it seems there are some residing among them, who from Jealousy, Envy, or other mean Motives, would rob them of all the Merit due to such Actions. Two flagrant Instances of this, among many others, have lately appear’d in the public Prints in England. One of them said to be a Letter from an Officer in General Abercrombie’s Regiment, the other from an Officer in General Forbes’s Army. The Tendency of these Letters was evidently to make the Provincial Forces in particular, and the Americans in general, appear in a very rediculous nay hateful Light to the Mother Country. It would therefore have been unpardonable if none of the Americans on the Spot where these Aspersions were publish’d, had not stood up in Behalf of the Colonies, and shewn how egregiously Facts had been misrepresented. This Fault, however, cannot be added to the others already laid to their Charge, as you will see by the inclos’d News-paper, which contains as full an Answer to those calumniating Letters as could be well publish’d in that Manner.
To you, Sir, it may be deem’d necessary to make some Apology for the Mention made of your Name and Services on this Occasion: For you are one of those who, as the Poets says,
“Do good by Stealth, and blush to find it Fame.”
But the Author, ’tis to be suppos’d, thought that some Regard was also due to his own Reputation. To speak of the meritorious Actions perform’d by the Inhabitants of N. America, and omit those of Col. Schuyler, would be an Omission not to be justify’d.
Tho’ these Letters have some Appearance of being wrote by Officers of the Regulars, yet I have lately from several Circumstances had great Reason to think, that the first is the Production of Dr. Thompson of N. York, and the second of Parson Smith of Philadelphia. Whether my Conjecture is justly founded or not, you will perhaps be able to determine by what you may hear among the Officers. This I certainly know, that they have on more Occasions than one express’d a very contemptuous Opinion of the Americans, and that they possess a large Share of that Vanity and Self-sufficiency which so particularly distinguishes the lower Class of the Scottish Nation.
We are extremely anxious here to know the Event of the Expedition against Ticonderoga and Quebeck, particularly the latter, which has been represented by those who are no Friends of Mr. Pitt’s Measures as impracticable on Account of the Navigation. For my Part, I think there is nothing in that Objection, and that if any Thing prevents General Wolfe’s Success it must be the Want of a sufficient Number of Men. If that should be the Case, whoever directed the carrying on an Expedition to Niagara, and another to Venango, at the same Time as the two grand Expeditions were on foot, will incur a great deal of Censure. It will be ask’d, If the Taking of Quebec would not render all the others unnecessary? and if so, Should not the chief Part of our Forces have been directed to that Quarter? And certainly it does seem at first Sight, that the Provincial Forces, with a few Regulars, properly employ’d on the Frontiers of New York and Pensylvania would have been sufficient to have defended those Provinces from any Incursions which might be apprehended from Niagara and Venango; or even Ticonderoga, when the Enemy had Reason to expect an Attack upon Quebeck; and that therefore more Regulars should have been spar’d for the latter Service. From dividing the Forces so much, and sending them on so many different Expeditions, which must necessarily add greatly to the Expence of the Nation, some will be led to suspect it is done principally with a View of putting a profitable Job into the Hands of the particular Commanders, who must by this Means have much greater Emoluments arising to them than if they serv’d only in their respective Stations in the Army. Admiral Durell is blam’d for not being sooner in the River St. Lawrence, to prevent the French receiving any Reinforcements. It does not appear that he sent a single Ship there till Saunders’s Arrival, altho’ one of the principal Reasons for his wintering at Halifax was, that he might be there sooner than the French possibly could; and now we have Intelligence of several Store Ships being arriv’d there from Old France: Whether this Conduct of his, is the Result of a Concert between him and the Contractors, or Persons concern’d in fitting out his Majesty’s Navy, who from Motives of Interest are extremely averse to the having any of the Men of War winter out of England, Time perhaps will discover.
I congratulate you on our Success at Guadulope. That Capitulation is, however, not much relish’d here; but I am well convinc’d that with a little prudent Management it may be made a very valuable Acquisition. We have for some Time been threaten’d with an Invasion, but little Danger is apprehended, tho’ much Pains seem to be taken for political Considerations to keep alive and increase our Fears.
There’s here a poor Woman of the Name of James, in whose Prayers I believe you are never forgotten. Her Mouth is ever full of your Praises. She was taken Prisoner in the Year 1755 or 56 by the Indians on the Frontiers of Pensylvania, where she formerly liv’d in good Circumstances, and by them carried to Canada. After a Series of Hardships among them, she was taken to Montreal, where she says you purchas’d her Freedom. From thence she was sent to old France with some other Women in the same Situation. During her Stay there she likewise suffer’d greatly. At length she got over to England in a Cartel Ship, and was for some Time as much distress’d here as in her Captivity, not knowing she had any kind of Knowledge of a single Person in the Kingdom. By Accident she heard of my Father being here, and upon her applying to him, he reliev’d her, and intends sending her by the first Ship home to America.
I have taken the Liberty to send you, by way of Philadelphia one of the Historical Reviews of the Constitution and Government of Pensylvania, of which I desire your Acceptance. It is wrote in Defence of the Liberties of that Province, and I flatter myself will not prove unacceptable to One who has so often risqu’d his Life to preserve the Liberties of America in general.
That this may find you sitting under your own Vine, enjoying the pleasing Satisfaction of having contributed greatly to the Reduction of that Country in which you were once a Prisoner, and which was so highly detrimental to the British Interest, is the ardent Wish of him who is with great Esteem and Respect, Dear Sir, Your most obedient and most humble Servant
Wm: Franklin

P.S. I happen not to have by me one of the News-Papers containing the Vindication of the Colonies, but I suppose you will see it printed in the American Papers. ’Tis sign’d “A New England Man.”
Col. Schuyler.
 Endorsed: Wm Franklin Coll: Ptr: Schuyler London 19 June 1759
